EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren Anderson on 12/9/21. 

The application has been amended as follows: 
The following claims have been amended:

13.	 (Currently Amended) A method for removal of a spring clip from a nut plate assembly, comprising: 
rotatably disposing an outer sleeve having a second grip tab around a portion of an inner sleeve having a first grip tab, the first grip tab and the second grip tab respectively extending radially from a longitudinally extending central axis of the inner sleeve and the outer sleeve and the first and second grip tabs being normally biased away from each other; 
engaging an outer surface of a first end of [a] the spring clip using a first cleat disposed at an end of the inner sleeve and engaging an outer surface of a second end of the spring clip using a second cleat disposed at an end of the outer sleeve; and 
moving the first grip tab and the second grip tab towards each other to rotate the inner sleeve relative to the outer sleeve 

14. (Currently Amended) The method of Claim 13, wherein the rotatably disposing [an] the outer sleeve around the portion of the inner sleeve further comprises operably engaging a torsion spring 


16. (Currently Amended) The method of Claim 15, wherein the rotatably disposing the outer sleeve around the portion of the inner sleeve further comprises interacting a stop element of the outer sleeve with the inner sleeve the second cleat rotate away from each other, such that the opposing lugs extending axially from [of] the first and second cleats when farthest apart from each other fit between respective side walls of the nut plate assembly and engage the outer surfaces of the first and second ends of the spring clip.

17. (Currently Amended) The method of Claim 15, wherein the engaging the outer surfaces of the first and second ends of the spring clip using the opposing lugs further comprises of the first and second cleats, the draft angle of each of the clip-engaging surfaces being between -2 degrees and -10 degrees.


19. (Currently Amended) The method of Claim 15, wherein the moving the first grip tab and the second grip tab towards each other to rotate the inner sleeve relative to the outer sleeve causes compression of the spring clip circumferentially with clearance provided by a channel disposed at the end of the inner sleeve, when the first end and the second end of the spring clip are compressed by the opposing lugs.

20. (Currently Amended) The method of Claim 13, further comprising engaging a threaded bolt with an internally threaded hole extending along the longitudinally extending central axis of the inner sleeve with respect to the internally threaded hole, the threaded bolt being disposed within an internally threaded nut retained by the spring clip within the nut plate assembly, such that compressing the spring clip causes the internally threaded nut to move off-center and into contact with the threaded bolt 




Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant has corrected the formal matters previously indicated in the Ex Parte Quayle action mailed 10/5/21, the instant application is therefore allowed for reasons previously indicated in the Ex Parte Quayle action.  As previously indicated, the prior art of record fails to disclose the method for removal of a spring clip from a nut plate comprising the steps of rotatably disposing an outer sleeve having a second grip tab around a portion of an inner sleeve having a first grip tab, the first and second grip tab being normally biased away from each other, engaging an outer surface of a first end of the spring clip using a first cleat disposed at an end of the inner sleeve and engaging an outer surface of a second end of the spring clip using a second cleat disposed at an end of the outer sleeve, and moving the first grip tab and second grip tab toward each other to rotate the inner sleeve relative to the outer sleeve to cause the first cleat and the second cleat to rotate towards each other to engage the outer surfaces of the first and second ends of the spring clip and urge the first and second ends together to enable the spring clip to be removed from an assembled nut plate.  
This is because the instant invention requires a method of removal of a spring clip (202, as can be seen from Figure 2a of the drawings of the instant application) from a nut plate assembly (200, as can be seen from Figure 2a-2b of the drawings of the instant application) comprising rotatably disposing an outer sleeve (108, as can be seen from Figure 3c of the drawings of the instant application) having a second grip tab (116, as can be seen from Figure 3c of the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NIRVANA DEONAUTH/           Examiner, Art Unit 3726